Citation Nr: 0737561	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-42 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The claims folder is in the 
jurisdiction of the VA Regional Office in Cleveland, Ohio.

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for post-
traumatic stress disorder (PTSD).  This reopened claim is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed 
July 1991 rating decision.

2.  Evidence associated with the claims file since the 
unappealed July 1991 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for PTSD.  This is so because the Board is 
taking action favorable to the veteran by reopening the claim 
for service connection for the disorder at issue.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In an unappealed July 1991 rating action, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD because the evidence did not show a diagnosis of PTSD or 
confirmation of an inservice stressor.  The veteran did not 
file a notice of disagreement after the July 1991 denial of 
his claim for service connection.  Accordingly, the July 1991 
RO decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for PTSD, this decision is not binding on the 
Board.  The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.

The evidence of record at the time of the July 1991 rating 
decision consisted of the veteran's claim, VA treatment 
records dated January 1991 through April 1991 which did not 
reveal a diagnosis of PTSD, a May 1991 stressor statement, 
and the veteran's service medical records.  Evidence received 
since the July 1991 rating decision includes VA treatment 
records and private treatment records providing a diagnosis 
of PTSD.  In addition, the veteran provided testimony before 
the RO in April 2003.  

The Board has reviewed the evidence received since the July 
1991 rating decision and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to facts 
necessary to substantiate the claim.  The medical evidence 
provides a diagnosis of PTSD.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (holding that in determining whether 
evidence is new and material, the credibility of the evidence 
is presumed).  This evidence is not cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the veteran's claim for service 
connection PTSD is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; the 
claim is granted to this extent only.




REMAND

Current medical records include a diagnosis of PTSD.  In 
support of his claim for service connection for PTSD, the 
veteran has alleged multiple inservice stressors in Vietnam.

In developing the veteran's claim, the RO found that the 
veteran had not submitted sufficient information to warrant 
an attempt to verify his claimed stressors with the U.S. 
Services for Research of Unit Records, now the U.S. Army and 
Joint Services Records Research Center (JSRRC).  After a 
thorough review of the veteran's claims folder the Board 
finds that the veteran has alleged sufficient information to 
warrant an attempt to verify the claimed stressors with 
JSRRC.

Specifically, in various stressor statements and in an April 
2003 DRO hearing, the veteran stated that during the last 
three months of his service in Vietnam, he was under mortar 
attack.  The veteran indicated that he was in Phu Vinh, 
Vietnam at that time.  The veteran's personnel records 
confirm that he was stationed in Vietnam from July 1966 
through July 1967, and was assigned to the Headquarters 
Company, 1st Brigade, 1st Infantry Division.  The veteran 
further stated that he flew from Phu Vinh to Saigon for 
supplies several times per week in a bubble helicopter that 
accommodated only two people.  The veteran noted that the 
only two pilots that he traveled with were a Captain Henshaw 
and a Warrant Officer Hensley.  The veteran indicated that he 
was shot at during one of these trips in either June 1967 or 
July 1967, and that the pilot was shot in the arm.  The Board 
finds that, given the evidence discussed above, the RO should 
attempt to verify the stressors alleged by the veteran with 
JSRRC.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence to verify the veteran's alleged stressors 
or to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced 
inservice.  38 C.F.R. § 3.304(f) (2007); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

Accordingly, the case is remanded for the following action:

1.  The RO must request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran must be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The RO must indicate that the veteran must 
estimate the date within a three month 
period in which any alleged stressor has 
occurred.  The RO must also notify the 
veteran that this information is necessary 
to obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action 
against his claim.

2.  Whether or not the additional evidence 
is obtained, the RO must review the claims 
file and prepare a summary of the claimed 
stressors.  The RO must send this summary 
and the information of record regarding 
the veteran's service, including copies 
any records relevant to the PTSD claim, to 
JSRRC, and must ask JSRRC to provide any 
available information that might 
corroborate the veteran's alleged 
inservice stressors.  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the veteran.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the RO must accept the veteran's lay 
testimony, in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service, as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not show 
that the veteran "engaged in combat with 
the enemy," the RO must consider all 
credible supporting evidence developed to 
show that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

4. If, and only if, the RO determines that 
the evidence establishes the occurrence of 
the alleged stressor or stressors, a VA 
psychiatric examination must be scheduled 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file must be made 
available to the examiner prior to this 
examination.  All indicated tests are to 
be conducted.  The RO must inform the 
examiner that only a stressor(s) which has 
been verified by the RO may be used as a 
basis for a diagnosis of PTSD.  After 
receipt of any test results, and 
completion of a psychiatric evaluation, 
the examiner must provide an opinion as to 
whether the veteran currently has PTSD.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  If a diagnosis of PTSD is not 
deemed appropriate, the examiner must 
explain this position in light of the 
other findings of PTSD.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

5. The RO must notify the veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6. After the development requested has 
been completed, the RO must readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


